Citation Nr: 0000255	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-48 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from February 13, 1945, 
to May 28, 1945.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a June 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida. 

During the current appeal period, the appellant was afforded 
hearing at the RO in November 1993.


REMAND

The threshold question, which must be determined, is whether 
the veteran's claims are well grounded pursuant to 
38 U.S.C.A. § 5107 (West1991).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA treatment records.

In this regard, in August 1998 the Board remanded this case 
to the RO for additional development of the evidence.  In 
response to a request by the RO, the appellant submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, which 
indicated that he had been treated at the VA Medical Center 
(VAMC) located in Northport, Long Island, New York from 1975 
to 1992.  The RO requested these records in July 1999. 
However, no response was received.  


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the appellant 
that he may submit additional evidence 
and argument in support of his claims.  
He should also be informed of the 
requirements necessary to establish a 
well-grounded claim. 

2.  The RO should again request the VAMC 
in Northport, Long Island, New York to 
furnish the treatment records from 1975 
to 1992.  In the event that treatment 
records from this facility are not, for 
any reason, available, the RO should 
request that the VAMC provide written 
notification as to the reason such 
requested records are in fact 
unavailable.  Such notification should 
thereafter be associated with the 
veteran's claims folder.  

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues currently 
in appellate status.  

If either benefit sought is not granted, the appellant and 
his representative should be provided with a SSOC and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  No further 
action is required of the appellant unless he receives 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


